                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                 §
DALLAS COUNTY HOSPITAL
                                                 §
DISTRICT, et al.,
                                                 §
        Plaintiff,                               §
                                                 §
        v.                                       §          Civil Action No. 4:19‒cv‒4834
                                                 §
AMNEAL PHARMACEUTICALS, LLC,                     §
et al.,                                          §
                                                 §
        Defendants.

     DEFENDANT WALMART INC.’S CERTIFICATE OF INTERESTED PARTIES

        Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and this Court’s December

13, 2019 Order for Conference, the undersigned counsel for Defendant Walmart Inc.

(“Walmart”) states:

        1. Walmart has no parent corporation, and no publicly held corporation holds 10% or

more of its stock.

        2. Other than the parties to this litigation, Walmart is not currently aware of any other

individuals or entities that are financially interested in the outcome of this litigation.
Dated: December 27, 2019                        Respectfully submitted,



                                                 /s/ Elizabeth W. Scofield
                                                 Elizabeth W. Scofield (Attorney-in-Charge)
                                                 Texas State Bar No. 24079555
                                                 S.D. Tex. Bar No. 2227083
                                                 JONES DAY
                                                 717 Texas, Suite 3300
                                                 Houston, TX 77002
                                                 Telephone: +1.832.239.3789
                                                 Facsimile: +1.832.239.3600
                                                 Email: escofield@jonesday.com

                                                  Christopher Lovrien*
                                                  Sarah G. Conway*
                                                  JONES DAY
                                                  555 South Flower Street
                                                  Fiftieth Floor
                                                  Los Angeles, CA 90071-2452
                                                  Telephone: +1.213.243.2567
                                                  Facsimile: +1.213.243.2539
                                                  cjlovrien@jonesday.com
                                                  sgconway@jonesday.com


                                                  * denotes national counsel who will seek pro
                                                  hac vice admission

                                                  Attorneys for Defendant
                                                  Walmart Inc.


                                CERTIFICATE OF SERVICE

       This is to certify that on the 27th day of December, 2019, I electronically transmitted the

foregoing document to the Clerk of Court using the ECF system for filing and transmittal of

Notice of Electronic Filing to the ECF registrants.

                                                      /s/ Elizabeth W. Scofield




                                               -2-
